Exhibit_10.2

 

 

 

[gcr5ttkx5n21000001.jpg]

Online Office Agreement

 

 

 

 

English (US)

 

 

 

Agreement Date: April 12, 2019

Reference No: 32768-753096

 

 

Business Center Details

 

Client Details

 

 

DUBLIN, Spaces South Docklands

 

Company Name

Amarin Pharmaceuticals Ireland Ltd

 

 

 

 

 

 

Address

77 Sir John Rogerson's Quay

 

Contact Name

Tom Maher

 

 

Block C

 

 

 

 

 

Grand Canal Docklands

 

Address *

1st Floor

 

 

 

Dublin 2

 

 

 

 

 

 

D02 VK60

 

 

The Oval

 

 

 

Republic of Ireland

 

 

 

 

 

 

 

 

 

Shelbourne Road

 

 

 

 

 

 

 

 

 

 

 

 

Town/City *

Dublin

 

 

 

 

 

 

 

 

 

 

 

 

County/State/Province

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Code *

D4

 

 

 

 

 

 

 

 

 

 

 

 

Country *

Republic of Ireland

 

 

 

 

 

 

 

 

Office Payment Details (exc. tax and exc. services)

Office Number

Price per Person per Day

x People

Price per Office per Day

105

€ 16.32

2

€ 32.63

 

Total Average Monthly Price per Person per Month

€ 489.50

Total Monthly Price

€ 979.00

 

 

Service Provision:

Start Date

May 1, 2019

End Date

April 30, 2020

 

•    Invoices/Fees are charged on a monthly basis which is calculated based on a
30­day month *

•    All agreements end on the last calendar day of the month. * *

•    A refundable service retainer equivalent to 2 x monthly office fee will be
payable. * * *

 

 

Please enter your VAT number, so that we can process your order:

 

 

 

 

 

Not VAT Registered: ☐

 

 

 

 

Terms and Conditions

 

 

 

We are Regus CME Ireland Limited . This Agreement incorporates our terms of
business set out on attached Terms and Conditions, attached House Rules and
Service Price Guide (where available) which you confirm you have read and
understood. We both agree to comply with those terms and our obligations as set
out in them. This agreement is binding from the agreement date and may not be
terminated once it is made, except in accordance with its terms. Note that the
Agreement does not come to an end automatically. See “Automatic Renewal” section
of your terms and conditions for the notice terms if you wish to end your
agreement.

 

 

 

 

Name (Printed):

Tom Maher

 

 

 

 

Title (Printed):

Chief Operations Officer

 

 

 

 

Date:

12/4/2019

 

 

 

 

SIGNED on your behalf (Client)

 

 

 

/s/ Tom Maher

 

 

 

*   We realise that not all months have 30 days, but for convenience we use 30
days to calculate the monthly price so the amount you pay each month is the same
over the term.

* *   You can start your agreement on any day during the month and we will
pro­rate the monthly fee for that month. For simplicity and clarity of
invoicing, we end all agreements on the last calendar day of the month.

* * *   Your Service Retainer is held to cover the services that you will be
using (i.e. phone calls, copies, administration support, couriers) during the
month. The retainer is refunded after all invoices have been cleared 60 days
after the end of the agreement.

 

[gcr5ttkx5n21000002.jpg]

 

Copyright ©Regus Group Companies 2009. All rights reserved. Reproduction in
whole or in part in any form or medium without express written permission of
Regus plc is prohibited.

 

 

--------------------------------------------------------------------------------

These General Terms and Conditions apply to Office/Co-Working, Virtual Office
and Membership agreements for services

We supply to You.

1.

General Agreement

 

1.1.

Nature of an agreement: At all times, each Centre remains in Our possession and
control. YOU ACCEPT THAT AN AGREEMENT CREATES NO TENANCY INTEREST, LEASEHOLD
ESTATE OR OTHER REAL PROPERTY INTEREST IN YOUR FAVOUR WITH RESPECT TO THE
ACCOMMODATION. Occupation by You is the commercial equivalent of an agreement
for accommodation in a hotel. We are giving You the right to share the use of
the Centre with Us and other clients.

 

 

1.2.

House Rules: The House Rules, which are incorporated into these terms and
conditions, are primarily in place and enforced to ensure that all clients have
a professional environment to work in.

 

 

1.3.

Availability at the start of an agreement: If for any unfortunate reason We
cannot provide the services or accommodation in the Centre stated in an
agreement by the start date, We will have no liability to You for any loss or
damage but You may either move to one of Our other Centres (subject to
availability), delay the start of the agreement or cancel it.

 

 

1.4.

AUTOMATIC RENEWAL: SO THAT WE CAN MANAGE YOUR SERVICES EFFECTIVELY AND TO ENSURE
SEAMLESS CONTINUITY OF THOSE SERVICES, ALL AGREEMENTS WILL RENEW AUTOMATICALLY
FOR SUCCESSIVE PERIODS EQUAL TO THE CURRENT TERM UNTIL BROUGHT TO AN END BY YOU
OR US. ALL PERIODS SHALL RUN TO THE LAST DAY OF THE MONTH IN WHICH THEY WOULD
OTHERWISE EXPIRE. THE FEES ON ANY RENEWAL WILL BE AT THE THEN PREVAILING MARKET
RATE. IF YOU DO NOT WISH FOR AN AGREEMENT TO RENEW THEN YOU CAN CANCEL IT EASILY
WITH EFFECT FROM THE END DATE STATED IN THE AGREEMENT, OR AT THE END OF ANY
EXTENSION OR RENEWAL PERIOD, BY GIVING US PRIOR NOTICE. NOTICE MUST BE GIVEN
THROUGH YOUR ONLINE ACCOUNT OR THROUGH THE APP. THE NOTICE PERIODS REQUIRED ARE
AS FOLLOWS:

 

Term

Notice Period

Month-to-Month

no less than 1 month’s notice from the 1st day of any calendar month

3 months

no less than 2 months’ notice prior to the end of the term

More than 3 months

no less than 3 months’ notice prior to the end of the term

 

 

1.5.

We may elect not to renew an agreement. If so, We will inform You by email,
through the App or Your online account, following the same notice periods
specified above.

 

 

1.6.

If the Centre is no longer available: In the event that We are permanently
unable to provide the services and accommodation at the Centre stated in an
agreement, We will offer You accommodation in one of Our other centres. In the
unlikely event we unable to find an alternative accommodation that is acceptable
to You, Your agreement will end and You will only have to pay monthly fees up to
that date and for any additional services You have used.

 

 

1.7.

Ending an agreement immediately: We may put an end to an agreement immediately
by giving You notice if (a) You become insolvent or bankrupt; or (b) You breach
one of your obligations which cannot be put right, or which We have given You
notice to put right and which You have failed to put right within 14 days of
that notice; or (c) Your conduct, or that of someone at the Centre with Your
permission or invitation, is incompatible with ordinary office use and, (i) that
conduct continues despite You having been given notice, or (ii) that conduct is
material enough (in Our reasonable opinion) to warrant immediate termination; or
(d) You are in breach of the “Compliance With Law” clause below. If We put an
end to an agreement for any of the reasons referred to in this clause it does
not put an end to any of Your financial obligations, including, without
limitation, for the remainder of the period for which Your agreement would have
lasted if We had not terminated it.

 

--------------------------------------------------------------------------------

 

1.8.

When an Office agreement ends: When an agreement ends You must vacate Your
accommodation immediately, leaving it in the same state and condition as it was
when You took it. Upon Your departure or if You choose to relocate to a
different room within a Centre, We will charge a fixed office restoration
service fee to cover normal cleaning and any costs incurred to return the
accommodation to its original condition and state. This fee will differ by
country and is listed in the House Rules. We reserve the right to charge
additional reasonable fees for any repairs needed above and beyond normal wear
and tear. If You leave any property in the Centre We may dispose of it at Your
cost in any way, We choose without owing You any responsibility for it or any
proceeds of sale. If You continue to use the accommodation when an agreement has
ended, You are responsible for any loss, claim or liability We may incur as a
result of Your failure to vacate on time.

 

2.

Use of the Centres:

 

 

2.1.

Business Operations: You may not carry on a business that competes with Our
business of providing serviced offices and flexible working. You may not use Our
name (or that of Our affiliates) in any way in connection with Your business.
You are only permitted to use the address of a Centre as Your registered office
address if it is permitted by both law and if We have given You prior written
consent (given the additional administration there is an additional fee
chargeable for this service). You must only use the accommodation for office
business purposes. If We decide that a request for any particular service is
excessive, We reserve the right to charge an additional fee. In order to ensure
that the Centre provides a great working environment for all, We kindly ask you
to limit any excessive visits by members of the public.

 

 

2.2.

Accommodation

 

 

2.2.1.

Alterations or Damage: You are liable for any damage caused by You or those in
the Centre with Your permission, whether express or implied, including but not
limited to all employees, contractors and/or agents.

 

 

2.2.2.

IT Installations: We take great pride in Our IT infrastructure and its upkeep
and therefore You must not install any cabling, IT or telecom connections
without Our consent, which We may refuse in our absolute discretion. As a
condition to Our consent, You must permit Us to oversee any installations (for
example IT or electrical systems) and to verify that such installations do not
interfere with the use of the accommodation by other clients or Us or any
landlord of the building. Fees for installation and deinstallation will be at
Your cost.

 

 

2.2.3.

Use of the Accommodation: An agreement will list the accommodation We initially
allocate for Your use. You will have a non-exclusive right to the rooms
allocated to You. Occasionally to ensure the efficient running of the Centre, We
may need to allocate different accommodation to You, but it will be of
reasonably equivalent size and We will notify You with respect to such different
accommodation in advance.

 

 

2.2.4.

Access to the Accommodation: In order to maintain a high level of service, We
may need to enter Your accommodation and may do so at any time, including
without limitation, in an emergency, for cleaning and inspection or in order to
resell the space if You have given notice to terminate. We will always endeavour
to respect any of Your reasonable security procedures to protect the
confidentiality of Your business.

 

 

2.3.

Membership:

 

 

2.3.1.

If You have subscribed to a Membership Agreement You will have access to all
participating centres worldwide during standard business working hours and
subject to availability.

 

 

2.3.2.

Membership Usage: Usage is measured in whole days and unused days cannot be
carried over to the following month. A membership is not intended to be a
replacement for a full-time workspace and all workspaces must be cleared at the
end of each day. You are solely responsible for Your belongings at the centre at
all times. We are not responsible for any property that is left unattended.
Should You use more than Your membership entitlement, We will charge You an
additional usage fee. You may bring in 1 guest free of charge (subject to fair
usage). Any further guests will be required to purchase a day pass.

 

 

2.3.3.

As a Member, You may not use any Centre as Your business address without an
accompanying office or virtual office agreement in place. Any use of the Centre
address in such a way will result in an automatic enrolment in the Virtual
Office product for the same term as Your membership and You will be invoiced
accordingly.

 

--------------------------------------------------------------------------------

 

2.4.

Compliance with Law: You must comply with all relevant laws and regulations in
the conduct of Your business. You must not do anything that may interfere with
the use of the Centre by Us or by others (including but not limited to political
campaigning or immoral activity), cause any nuisance or annoyance, or cause loss
or damage to Us (including damage to reputation) or to the owner of any interest
in the building. If We have been advised by any government authority or other
legislative body that it has reasonable suspicion that You are conducting
criminal activities from the Centre, or You are or become subject to any
government sanctions, then We shall be entitled to terminate any and all of Your
agreements with immediate effect. You acknowledge that any breach by You of this
clause shall constitute a material default, entitling Us to terminate Your
agreement without further notice.

 

 

2.5.

Ethical Trading: Both We and You shall comply at all times with all relevant
anti-slavery, anti-bribery and anticorruption laws.

 

 

2.6.

Data protection: You acknowledge that We may collect and process personal data
from You and Your employees as strictly necessary to ensure compliance with
applicable laws and regulations and to enable Us effectively to provide services
to You. You acknowledge and accept that such personal data may be transferred or
made accessible to other entities in our group, wherever located, for the
purposes of providing the services, in each case in accordance with all
applicable data protection legislation.

 

 

2.7.

Employees: We will both have invested a great deal in training Our staff,
therefore, neither of us may knowingly solicit or offer employment to the
other’s staff employed in the Centre (or for 3 months after they have left their
employment). To recompense the other for staff training and investment costs, if
either of us breaches this clause the breaching party will pay upon demand the
other the equivalent of 6 months’ salary of any employee concerned.

 

 

2.8.

Confidentiality: The terms of an agreement are confidential. Neither of us may
disclose them without the other’s consent unless required to do so by law or an
official authority. This obligation continues for a period of 3 years after an
agreement ends.

 

 

2.9.

Assignment: An agreement is personal to You and cannot be transferred to anyone
else without prior consent from Us unless such transfer is required by law.
However, We will not unreasonably withhold our consent to assignment to an
affiliate provided that You execute our standard form of assignment. We may
transfer any agreement and any and all amounts payable by You under an agreement
to any other member of Our group.

 

 

2.10.

Applicable law: An agreement is interpreted and enforced in accordance with the
law of the place where the Centre is located other than in a few specific
jurisdictions which are detailed in the House Rules. We and You both accept the
exclusive jurisdiction of the courts of that jurisdiction. If any provision of
these terms and conditions is held void or unenforceable under the applicable
law, the other provisions shall remain in force.

 

3.

Our liability to You and Insurance

 

 

3.1.

The extent of Our liability: To the maximum extent permitted by applicable law,
We are not liable to You in respect of any loss or damage You suffer in
connection with an agreement, including without limitation any loss or damage
arising as a result of our failure to provide a service as a result of
mechanical breakdown, strike or other event outside of Our reasonable control
otherwise unless We have acted deliberately or have been negligent. In no event
shall We be liable for any loss or damage until You provide written notice and
give Us a reasonable time to put it right. If We are liable for failing to
provide You with any service under an agreement then, subject to the exclusions
and limits set out immediately below, We will pay any actual and the reasonable
additional expense You have incurred in obtaining the same or similar service
from elsewhere.

 

 

3.2.

Your Insurance: It is Your responsibility to arrange insurance for property
which You bring in to the Centre, for any post You send or receive and for Your
own liability to your employees and to third parties. We strongly recommend that
You put such insurance in place.

 

 

3.3.

IT Services and Obligations: Whilst We have security internet protocols in place
and strive to provide seamless internet connectivity, WE DO NOT MAKE ANY
REPRESENTATION AND CANNOT GUARANTEE ANY MAINTAINED LEVEL OF CONNECTIVITY TO OUR
NETWORK OR TO THE INTERNET, NOR THE LEVEL OF SECURITY OF IT INFORMATION AND DATA
THAT YOU PLACE ON IT. You should adopt whatever security measures (such as
encryption) You believe are appropriate to Your business. Your sole and
exclusive remedy in relation to issues of reduced connectivity which are within
Our reasonable control shall be for Us to rectify the issue within a reasonable
time following notice from You to Us.

 

--------------------------------------------------------------------------------

 

3.4.

EXCLUSION OF CONSEQUENTIAL LOSSES: WE WILL NOT IN ANY CIRCUMSTANCES HAVE ANY
LIABILITY TO YOU FOR LOSS OF BUSINESS, LOSS OF PROFITS, LOSS OF ANTICIPATED
SAVINGS, LOSS OF OR DAMAGE TO DATA, THIRD PARTY CLAIMS OR ANY CONSEQUENTIAL
LOSS. WE STRONGLY RECOMMEND THAT YOU INSURE AGAINST ALL SUCH POTENTIAL LOSS,
DAMAGE, EXPENSE OR LIABILITY.

 

 

3.5.

Financial limits to our liability: In all cases, our liability to You is subject
to the following limits:

 

 

3.5.1.

without limit for personal injury or death;

 

 

3.5.2.

up to a maximum of GBP 1 million (or USD 1.5 million or EUR 1 million or other
local equivalent) for any one event or series of connected events for damage to
Your personal property; and

 

 

3.5.3.

in respect of any other loss or damage, up to a maximum equal to 125% of the
total fees paid between the date services under an agreement commenced and the
date on which the claim in question arises; or if higher, for office agreements
only, GBP 50,000 / USD 100,000 / EUR 66,000 (or local equivalent).

4.

Fees

 

 

4.1.

Service Retainer/Deposit: Your service retainer / deposit will be held by Us
without generating interest as security for performance of all Your obligations
under an agreement. All requests for the return must be made through Your online
account or App after which the service retainer/deposit or any balance will be
returned within 30 days to You once your agreement has ended and when You have
settled Your account. We will deduct any outstanding fees and other costs due to
Us before returning the balance to You. We may require You to pay an increased
retainer if the monthly office or virtual office fee increases upon renewal,
outstanding fees exceed the service retainer/deposit held and/or You frequently
fail to pay invoices when due.

 

 

4.2.

Taxes and duty charges: You agree to pay promptly (i) all sales, use, excise,
consumption and any other taxes and license fees which You are required to pay
to any governmental authority (and, at Our request, You will provide to Us
evidence of such payment) and (ii) any taxes paid by Us to any governmental
authority that are attributable to Your accommodation, where applicable,
including, without limitation, any gross receipts, rent and occupancy taxes,
tangible personal property taxes, stamp tax/duty or other documentary taxes and
fees.

 

 

4.3.

Payment: We are continually striving to reduce our environmental impact and
support You in doing the same. Therefore, We will send all invoices
electronically and You will make payments via an automated method such as Direct
Debit or Credit Card, wherever local banking systems permit.

 

 

4.4.

Late payment: If You do not pay fees when due, a fee will be charged on all
overdue balances. This fee will differ by country and is listed in the House
Rules. If You dispute any part of an invoice You must pay the amount not in
dispute by the due date or be subject to late fees. We also reserve the right to
withhold services (including for the avoidance of doubt, denying You access to
the Centre where applicable) while there are any outstanding fees and/or
interest, or You are in breach of an agreement.

 

 

4.5.

Insufficient Funds: Due to the additional administration We incur You will pay a
fee for any returned or declined payments due to insufficient funds. This fee
will differ by country and is listed in the House Rules.

 

 

4.6.

Indexation: If an agreement is for a term of more than 12 months, We will
increase the monthly fee on each anniversary of the start date in line with the
relevant inflation index detailed in the House Rules.

 

 

4.7.

Standard services: Monthly fees, plus applicable taxes, and any recurring
services requested by You are payable monthly in advance. Where a daily rate
applies, the charge for any such month will be 30 times the daily fee. For a
period of less than a month the fee will be applied on a daily basis.

 

 

4.8.

Pay-as-you-use and Additional Variable Services: Fees for pay-as-you-use
services, plus applicable taxes, are payable monthly in arears at our standard
rates which may change from time to time and are available on request.

 

 

4.9.

Discounts, Promotions and Offers: If You benefited from a special discount,
promotion or offer, We will discontinue that discount, promotion or offer
without notice if You materially breach Your agreement.

 

Global Terms Feb 2019

--------------------------------------------------------------------------------

 